Order reversed on the law, without costs, and the case restored to the Nassau county trial calendar. The plaintiffs had the right to lay the venue in Nassau county. No demand or motion was made by defendant for a change of venue. At the opening of the trial in Nassau county, the trial judge, notwithstanding defendant’s consent that the trial be had in that county, ordered that the place of trial be changed to New York county. This the court was without power to do. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Scudder and Tompkins, JJ., concur; Carswell, J., not voting.